* Headnote 1. Intoxicating Liquors, 33 C.J., Section 193 (Anno.).
This is an appeal by the state from a judgment awarding the appellee immunity from a prosecution for the crime of manufacturing intoxicating liquor. The statute under which the court below acted is a section in the chapter of the Code on intoxicating liquors, and provides:
"No person shall be excused from attending and testifying before a grand jury, or before any court, or in any cause or proceeding, criminal or otherwise, based upon or growing out of any alleged violation of this chapter, or any amendment thereof, on the ground and for the reason that the testimony or evidence, documentary or otherwise, required of him, may tend to criminate him or subject him to a penalty or forfeiture. But no person shall be prosecuted or subject to any penalty or forfeiture for or on account of any transaction, matter or thing, concerning which he may testify, or produce evidence, documentary or otherwise, before the grand jury, or any court," etc. Section 1792, Code of 1906 (Hemingway's Code, section 2106).
When the statute was enacted, the chapter of the Code of which it is a part contained no prohibition of the manufacture of intoxicating liquor; but subsequently section 18, chapter 189, Laws of 1918 (Hem. Supp. 1921, section 2163t), was passed. This statute does not purport to amend any section of the Code chapter on intoxicating liquors, and, while technically it may not *Page 249 
be an amendment thereof, it does amend the law of intoxicating liquors as set forth therein by prohibiting the manufacture of liquor which theretofore the Code chapter did not expressly prohibit. Lucas v. State, 130 Miss. 8, 93 So. 437.
Affirmed.